Per Curiam:
In view of the facts presented in the case stated, we are of opinion that the deed of Louisa and Catharine Ahl, surviving devisees of their mother Mary Ahl, to Ellen G. Bentz, the plaintiff below, for the real estate in question, vested in the latter a good title thereto in fee simple, and that the deed tendered by her to defendant below is sufficient to vest in him a good title in fee simple to same real estate. It therefore follows that the learned judge of the Common Pleas was right in entering judgment on the ease stated in favor of the plaintiff below. The assignment of error is not sustained.
Judgment affirmed.